Citation Nr: 0631140	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chronic residuals of 
prostate cancer, status post radiation with no recurrence, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
August 2003, a statement of the case was issued in June 2004, 
and a substantive appeal was received in June 2004.

In June 2006, the veteran was afforded a travel Board hearing 
at the RO.  A transcript of this hearing is of record.

In June 2006, the veteran submitted additional evidence to 
the Board and simultaneously executed a waiver of initial RO 
review of the new evidence.  The new evidence will therefore 
be considered in this decision.  38 C.F.R. § 20.1304 (2006).

At the June 2006 hearing, a claim for special monthly 
compensation for loss of use of creative organ was advanced.  
In addition, a claim for consideration of bowel dysfunction 
as residual from service-connected prostate cancer, status 
post radiation, was raised at the hearing.  These matters are 
hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to April 25, 2003, the service-connected residuals 
of prostate cancer, status post radiation with no recurrence, 
were not manifested by voiding dysfunction 
requiring the daily use and changing of absorbent pads, 
daytime voiding interval of less than two hours, or awakening 
to void three to four times per night.

2.  Since April 25, 2003, the service-connected residuals of 
prostate cancer, status post radiation with no recurrence, 
have been manifested by voiding dysfunction 
requiring the use and changing of absorbent pads more than 
four times per day.


CONCLUSIONS OF LAW

1.  Prior to April 25, 2003, the criteria for a rating in 
excess of 10 percent for residuals of prostate cancer, status 
post radiation with no recurrence, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115, Diagnostic 
Code 7528 (2006).

2.  Since April 25, 2003, the criteria for a 60 percent 
evaluation (but no higher) for residuals of prostate cancer, 
status post radiation with no recurrence, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115, Diagnostic 
Code 7528 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated September 2002, in 
association with his original claim of service connection for 
residuals of prostate cancer.  Since the issue in this case 
involves a claim of entitlement to assignment of a higher 
initial rating for the service connected residuals of 
prostate cancer, it is a downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
September 2002), and another VCAA notice is not required. 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In the September 2002 letter the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the September 2002 letter was sent to the 
appellant prior to the December 2002 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The September 2002 VCAA letter notified the appellant to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed disability.  However, there has been no timely 
notice of the types of evidence necessary to establish the 
effective date of any rating that may be granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant with a March 2006 letter 
notifying him of how VA determines disability ratings and 
effective dates.  Moreover, during the veteran's June 2006 
hearing testimony, the veteran indicated that there was no 
further outstanding evidence to submit in support of his 
claims.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The present appeal involves the veteran's claim that his 
service-connected chronic residuals of prostate cancer 
warrant a higher disability rating than the 10 percent 
currently assigned.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted. 38 C.F.R. § 4.115a.  When 
there is leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day, a 40 percent 
disability rating is warranted.  Id.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night.  
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night. Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.

The record reflects that the veteran's prostate cancer was 
successfully treated with radiation and that this radiation 
treatment finished in January 2001.  At the time of the 
veteran's November 2002 VA examination, the veteran reported 
increased urinary frequency, especially during the night, but 
denied any urinary incontinence.  Consistent with this 
report, a January 2003 entry in the VA treatment records 
indicates that the veteran began to have some urinary 
problems "a few months ago" and had been prescribed 
multiple medications to help control the problems.  The 
veteran's symptoms were followed by urology specialists as an 
apparent residual of the veteran's prostate cancer and 
radiation therapy.  By April 2003, VA treatment records show 
that the veteran was reporting difficulty urinating, urgency, 
feeling not empty, weak stream, terminal dribbling, severe 
nocturia 6 or 7 time nightly.  At this time, the veteran's 
treating physicians presented options for possible treatment 
of these symptoms, including an available surgical procedure.  
June and July 2003 records show that the veteran continued to 
report the same symptoms without relief.  In a July 2003 
progress note, a moderate elevation of the veteran's bladder 
neck was noted from a past cystoscopy.  The July 2003 
progress note further explains that the veteran declined an 
available surgical remedy for some of the symptoms due to the 
presented risk of increased leakage.

At his June 2006 hearing, the veteran testified that he must 
wear absorbent materials to manage leaking, that he must 
frequently change these materials during the day, that his 
daytime voiding interval is less than 1 hour, and that he 
must wake to void five or more times per night.  This 
testimony presents a symptom picture that is clearly 
consistent with at least a 40 percent disability rating.  The 
veteran is competent to testify as to these symptoms and, 
moreover, the Board finds no reason to doubt the credibility 
of the veteran's testimony based upon a review of the 
pertinent medical records.

In addition, the veteran submitted a significant hand-written 
statement from a treating VA physician.  The statement is 
undated, but appears to have been authored in May 2006.  The 
doctor's statement corroborates the veteran's testimony 
regarding his need for absorbent materials and the frequency 
of his need to change these materials.  Specifically, the 
doctor estimates that the veteran needs to change the 
absorbent materials 4 to 5 times daily.  The veteran, during 
his hearing, estimated that he must change the materials 
"three, four, sometimes more" times a day.  These estimates 
are important because the rating criteria for a 60 percent 
disability rating is met if it is shown that the veteran must 
change the absorbent materials more than 4 times per day.  In 
this case, considering the testimony and the doctor's 
statement, and resolving all reasonable doubt in favor of the 
veteran, the Board finds it reasonable to consider that the 
veteran has satisfied this criteria and is presently entitled 
to a 60 percent disability rating.

The Board must note, however, that the symptoms which support 
a rating in excess of the 10 percent rating assigned by the 
RO have not been evident throughout the appeal period.  Once 
again, the Board notes that the veteran denied any 
incontinence during his November 2002 VA examination.  Also, 
the VA treatment records repeatedly indicate that the 
veteran's pertinent urinary symptoms did not develop until 
around 2 years following the January 2001 conclusion of his 
radiation treatments.  The Board finds than an April 25, 2003 
VA treatment record provides the earliest clear indication of 
the type and severity of symptoms consistent with those which 
support the increased rating being granted in this appeal.  
Thus, the 60 percent disability rating should be effective 
from April 25, 2003.

As 60 percent is the highest schedular rating under the 
applicable code, the Board must address whether an increased 
evaluation is warranted under an analogous code.  In this 
regard, there has been no demonstration of renal dysfunction 
and there has been no demonstration of recurrence of the 
veteran's prostate cancer.  Thus, an increased evaluation 
would not be warranted under 4.115a relating to renal 
dysfunction or under DC 7528 relating to malignant neoplasms 
of the genitourinary system.

In addition, the Board finds that no rating in excess of 10 
percent is warranted for the period prior to April 25, 2003, 
as there is no evidence in record of incontinence requiring 
absorbent materials requiring daily changing, and no clear 
evidence showing daytime voiding intervals or pertinent 
nighttime waking sufficient to warrant a higher rating.  
Indeed, the Board once again notes that the veteran denied 
any incontinence in November 2002; VA treatment records 
showing 'difficulty urinating' do not specify symptoms of the 
requisite severity until April 25,  2003.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the appeal period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the veteran's residuals of 
prostate cancer have not necessitated frequent periods of 
hospitalization and there is no objective evidence that they 
have resulted in marked interference with his employment 
beyond that contemplated by the rating schedule.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating for 
the disability on appeal pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In summary, resolving all doubt in favor of the veteran, the 
Board finds that the evidence is at least in equipoise 
regarding whether the veteran's residuals of prostate cancer 
satisfy the criteria for a 60 percent rating effective from 
April 25, 2003.  The preponderance of the evidence is against 
a rating in excess of 10 percent for the period prior to 
April 25, 2003.




ORDER

A disability rating in excess of 10 percent for residuals of 
prostate cancer prior to April 25, 2003, is not warranted.  
To this extent, the appeal is denied.

A disability rating of 60 percent (but no higher) for 
residuals of prostate cancer from April 25, 2003, is 
warranted.  To this extent, the appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


